IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


DAMON WOODSON,                           : No. 23 WM 2015
                                         :
                     Petitioner          :
                                         :
                                         :
             v.                          :
                                         :
                                         :
ALLEGHENY COUNTY COMMON                  :
PLEAS COURT,                             :
                                         :
                     Respondent          :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED.